Citation Nr: 9929504	
Decision Date: 10/14/99    Archive Date: 10/21/99

DOCKET NO.  98-17 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 1991 & Supp. 1999) for loss of 
vision in the left eye.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, L.K., B.Y.


INTRODUCTION

The veteran had active service from November 1942 to November 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision in which 
the Oakland, California, Department of Veterans Affairs (VA) 
regional office (RO) denied entitlement to compensation under 
the provisions of 38 U.S.C.A. § 1151 for loss of vision in 
the left eye.


FINDING OF FACT

There is no competent evidence of a nexus between any current 
left eye loss of vision and VA treatment.


CONCLUSION OF LAW

The claim for compensation under the provisions of 
38 U.S.C.A. § 1151 for loss of vision in the left eye is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In pertinent part, 38 U.S.C.A. § 1151, in effect prior to 
October 1, 1997, provided that where any veteran shall have 
suffered an injury, or an aggravation of an injury, as the 
result of hospitalization, medical or surgical treatment, not 
the result of such veteran's own willful misconduct, and such 
injury or aggravation results in additional disability or 
death, compensation shall be awarded in the same manner as if 
such disability or death were service-connected. 

The provisions of 38 C.F.R. § 3.358(c)(3) (1994), formerly 
required that in order for compensation to be payable under § 
1151, there must be a showing that the additional disability 
was the result of carelessness, negligence, lack of proper 
skill, error in judgment, or similar instances of indicated 
fault on the part of VA.

In Gardner v. Derwinski, 1 Vet. App. 584 (1991), the Court 
invalidated the requirement of fault contained in 38 C.F.R. § 
3.358(c)(3).  The provisions of 38 C.F.R. § 3.358, excluding 
section (c)(3), remained valid.  This decision was ultimately 
affirmed by the United States Supreme Court.  Brown v. 
Gardner, 115 S.Ct. 552 (1994).

The provisions of 38 C.F.R. § 3.358, provide, that in 
determining if additional disability exists, the 
beneficiary's physical condition immediately prior to the 
disease or injury on which the claim for compensation is 
based will be compared with the subsequent physical condition 
resulting from the disease or injury.  As applied to medical 
or surgical treatment, the physical condition prior to the 
disease or injury will be the condition that the specific 
medical or surgical treatment was designed to relieve.  
Compensation will not be payable for the continuance or 
natural progress of disease or injuries for which the 
hospitalization, etc., was authorized.  In determining 
whether such additional disability resulted from a disease or 
injury or an aggravation of an existing disease or injury 
suffered as a result of hospitalization, medical, or surgical 
treatment, it will be necessary to show that the additional 
disability is actually the result of such disease or injury 
or an aggravation of an existing disease or injury and not 
merely coincidental therewith.  38 C.F.R. § 3.358 (b),(c).

The amended regulation, 38 C.F.R. § 3.358 (c)(3), now 
provides:

Compensation is not payable for the 
necessary consequences of medical or 
surgical treatment or examination 
properly administered with the express or 
implied consent of the veteran, or, in 
appropriate cases, the veteran's 
representative.  'Necessary consequences' 
are those which are certain to result 
from, or were intended to result from, 
the examination or medical or surgical 
treatment administered.  Consequences 
otherewise certain or intended to result 
from a treatment will not be considered 
uncertain or unintended solely because it 
had not been determined at the time 
consent was given whether that treatment 
would in fact be administered.

The provisions of 38 U.S.C.A. § 1151 were amended effective 
October 1, 1997, to re-impose the requirement that additional 
disability be the result of carelessness, negligence, lack of 
proper skill, error in judgment or similar fault on the part 
of VA in furnishing care, or an event not reasonably 
foreseeable.  38 U.S.C.A. § 1151(a)(1)(A)(B) (West Supp. 
1997).  Since the veteran's claim was received in November 
1997, the provisions of the new law are applicable.  
VAOPGCPREC 40-97 (1997).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that for 
claims under the old provisions of § 1151 to be well 
grounded, there must be competent evidence that: (a) A 
condition was noted during VA hospitalization or treatment; 
(b) evidence showing continuity of symptomatology following 
such hospitalization or treatment; and (c) medical, or in 
certain circumstances lay evidence of a nexus between the 
present disability and the post hospitalization/treatment 
symptomatology.  Jones v. West, 12 Vet. App. 460, 464 (1999).

It follows that since the new provisions of § 1151 are more 
restrictive than the old provisions, a well-grounded claim 
under the new provisions would also need to meet the 
requirements set out in Jones.

In the instant case the veteran and his witnesses have 
testified that he lost the vision in his left eye due to 
surgery and treatment performed at VA facilities between 
January and March 1996.  The claims folder contains records 
of left eye treatment during this period.  Thus the veteran 
has satisfied the first element of a well-grounded claim for 
§ 1151 benefits.  

While the veteran has asserted that he is currently blind in 
the left eye, he has not submitted any medical evidence of 
this disability.  The United States Court of Appeals for the 
Federal Circuit has held that the requirement for a showing 
of current disability means that there must be evidence of 
the claimed disability at the time of the veteran's claim, as 
opposed to some time in the past.  Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998).  The most recent medical evidence in 
this case consists of VA treatment records dated in March 
1996.

A VA hospitalization report dated in March 1996, shows that 
following retinal detachment repair and corneal replacement, 
his visual acuity was counting fingers at two to three feet.  
This level of visual impairment approximates the criteria for 
blindness as defined by VA.  38 C.F.R. § 4.79 (1999).  
However, this level of visual acuity was reported shortly 
after surgery, and there is no medical evidence of the 
veteran's current visual acuity.

Even if it could be presumed that the veteran had current 
loss of vision in the left eye, there is no competent 
evidence of a nexus between such vision loss and the post 
hospitalization/treatment symptomatology.  The veteran has 
offered no such competent evidence.  As lay persons, he and 
his witnesses would not be competent to offer opinions as to 
what are essentially questions of medical causation.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The Court has not yet had the opportunity to comment on the 
requirements for a well grounded claim under the new 
provisions of § 1151, however, it would appear that the 
amended law would require competent evidence that increased 
disability was due to fault on the part of VA.  The veteran 
has offered no evidence other than lay opinions that any 
current left eye blindness was due to fault on the part of 
VA.  Thus the veteran has also failed to meet this 
requirement for a well grounded claim.

In the absence of competent evidence of current left eye 
vision loss, of a nexus between current left eye vision loss 
and VA treatment, or that current vision loss was due to 
fault on the part of VA; the Board must conclude that the 
claim is not well grounded and must be denied.


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151, for 
loss of vision in the left eye is denied.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 

